Case 3:20-cv-03626-M-BH Document1 Filed 12/11/20 Pageiof4 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

LUCAS HORTON, §
§
Plaintiff, §
§

V. § CASE NO.
§
NORTHCOAST WARRANTY §
SERVICES, INC. §
§
Defendant. §

DEFENDANT NORTHCOAST WARRANTY SERVICES, INC.’S NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant, Northcoast Warranty
Services, Inc., by and through its undersigned counsel, hereby removes the above-captioned
action, by the filing of this Notice of Removal with the Clerk of the Small Claims Court of
Dallas County, Texas. As grounds for removal, Defendant states as follows:

1. On or about November 10, 2020, Plaintiff Lucas Horton (“Plaintiff”) filed an
action in the Small Claims Court of Dallas County, Texas entitled Lucas Horton v. Northcoast
Warranty Services, Inc. under Case No. JS20-00324D (the “State Court Action”).

2. On or about November 12, 2020, Defendant was served with the citation and
complaint. A true and correct copy of Plaintiffs Complaint is attached hereto as Exhibit 1.
The accompanying citation is attached hereto as Exhibit 2.

3. Pursuant to Local Rule 81.1 a screen shot copy of the State Court’s Docket
Sheet is attached hereto as Exhibit 3.

A, Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings

served on Defendant in the State Court Action can be found in Exhibits 1 and 2.

 

Defendant Northcoast Warranty Services, Inc.’s

Notice of Removal
Page 1 of 4
Case 3:20-cv-03626-M-BH Document1 Filed 12/11/20 Page 2of4 PagelD 2

5. Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. Proc., Rule 6, this Notice of
Removal is timely because it has been filed within 30 days of Defendant’s receipt of the
citation and complaint.

6. This Court is the district and division “embracing the place where [the State
Court] action is pending.” 28 U.S.C. § 1441(a).

7. This action is removable to this Court under 28 U.S.C. § 1441(a), because it is
a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1331.

8. Specifically, Plaintiff's Complaint alleges violations of a federal law and
requires the construction of federal law, thereby triggering federal question jurisdiction.
Specifically, Plaintiffs Complaint asserts that Defendant violated the Telephone Consumer
Protection Act, 47 U.S.C. § 227. See Exhibit 1, Compl. { 8. Further, this Court has jurisdiction
under 28 U.S.C. § 1367 of Plaintiff's claims of violation of Texas Business and Commerce Code
§ 305.053. There must be a violation of the federal Telephone Consumer Protection Act to
state a claim under Section 305.053. See TEX. Bus. CoM. CoDE § 305.053 (“[a] person who
receives a communication that violates 47 U.S.C. § 227, a regulation adopted under that
provision, or Subchapter A may bring an action in this state against the person who
originates the communication...”). The TCPA provides a private right of action for violations
and statutory damages in the amount of $500 for each separate violation and up to $1,500
for each willful violation. See 47 U.S.C. 227 § (b)(3), (f)(1). Thus, this case is a civil action over
which this Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

supplemental and/or pendent jurisdiction under 28 U.S.C. § 1367.

 

Defendant Northcoast Warranty Services, Inc.’s

Notice of Removal
Page 2 of 4
Case 3:20-cv-03626-M-BH Document1 Filed 12/11/20 Page3of4 PagelD3

9. As a result, this Court has original jurisdiction over this civil action pursuant

to 28 U.S.C. § 1331, because Plaintiffs Complaint is founded on claims or rights arising under

the laws of the United States, and removal is appropriate under 28 U.S.C. § 1441.

10. _ By filing this Notice of Removal, Defendant does not waive any defenses that

it may have to Plaintiff's claims.

OF COUNSEL:

WAGNER LAW, PLLC

Two North Main Street
Kingwood, Texas 77339
Telephone: (713) 554-8450
Facsimile: (713) 554-8451

ATTORNEY FOR DEFENDANT
NORTHCOAST WARRANTY SERVICES, INC.

 

Defendant Northcoast Warranty Services, Inc.’s
Notice of Removal

Respectfully submitted,

By:/s/Jason Wagner
Jason Wagner
jwagner@jwagnerlaw.com
Federal Bar No. 20325
Two North Main Street
Kingwood, Texas 77339
Telephone: (713) 554-8450
Facsimile: (713) 554-8451

ATTORNEY FOR DEFENDANT

NORTHCOAST WARRANTY
SERVICES, INC.

Page 3 of 4
Case 3:20-cv-03626-M-BH Document1 Filed 12/11/20 Page4of4 PagelD4

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Defendant Northcoast
Warranty Services, Inc.’s Notice of Removal was served, pursuant to Federal Rule of Civil
Procedure 5, via United States certified mail, return receipt requested, and email, on this the
11 day of December 2020, to:

Lucas Horton
1202 Stratford Drive
Richardson, Texas 75080
(214) 909-3341
(Pro Se Plaintiff)

/s/Jason Wagner
Jason Wagner

 

Defendant Northcoast Warranty Services, Inc.’s
Notice of Removal
Page 4 of 4
